Exhibit 10.116
Select Medical Corporation
4714 Gettysburg Road
Mechanicsburg, PA 17055
March 8, 2011
Mr. James J. Talalai
Select Medical Corporation
4714 Gettysburg Road
Mechanicsburg, PA 17055
RE: Fourth Amendment to the Agreement in the Event of a Change of Control of SMC
Dear Mr. Talalai:
     The following confirms our desire to amend the letter agreement, dated as
of March 1, 2000 between you and Select Medical Corporation, a Delaware
corporation (the “Company”), as amended on February 23, 2001, February 24, 2005
and December 18, 2008 (the “Letter Agreement”).
     In consideration of your past and continued service to the Company and the
mutual covenants and agreements contained in this fourth amendment to the Letter
Agreement (the “Amendment”), the Company and you hereby agree, intending to be
legally bound, as follows:
1. Section 3(a)(iii) of the Letter Agreement is hereby amended and restated in
its entirety to read as follows and all references to Section 3(a)(iii) in the
Letter Agreement are hereby deleted:
     “(iii) Intentionally Omitted.”
2. Section 5(d) of the Letter Agreement is hereby amended and restated in its
entirety to read as follows:
“(d) As a condition to payment of any amount required under Section 1 hereof,
you shall deliver to the Company a general release of liability of the Company
and its officers and directors in a form reasonably satisfactory to the Company,
such that such release is effective, with all revocation periods having expired
unexercised, by no later than the (i) 60th day after such termination, in the
event of a Post-Change of Control Termination and (ii) first business day of the
seventh month following such termination, in the event of a Pre-Change of
Control Termination.”
3. Section 5(g) of the Letter Agreement is hereby amended to add the following
to the end thereof:
“This Agreement is intended to comply with Code Section 409A (to the extent
applicable) and the parties hereto agree to interpret, apply and administer this
Agreement in the least restrictive manner necessary to comply therewith and
without resulting in any increase in the amounts owed hereunder by the Company.”

 



--------------------------------------------------------------------------------



 



4. Except as amended hereby, the Letter Agreement shall continue in effect in
accordance with its terms.
     Please indicate your acceptance of the above Amendment by signing below in
the space indicated.

                  Very Truly Yours,    
 
                SELECT MEDICAL CORPORATION, a
Delaware Corporation    
 
           
 
  By:   /s/ Michael E. Tarvin
 
Name: Michael E. Tarvin    
 
      Title: Executive Vice President    
 
                /s/ James J. Talalai                   James J. Talalai    

 